                          UNITED ST A TES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               2: 12-md-02311-SFC-RSW
 ANTITRUST LITIGATION                                  Honorable Sean F. Cox


In Re: Body Sealing Parts                              Case 2: l 6-cv-03405


 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No. 2:20-cv-11707
 ex rel. Xavier Becerra,
 Attorney General of the State of California          Complaint for Damages, Civil Penalties,
                                                      and Injunctive Relief
              Plaintiffs,                             Demand for Jury Trial
       v.

 Nishikawa Rubber Co. Ltd.


               Defendant.



       The State of California, through Xavier Becerra, the Attorney General, in his official

capacity as the chief law enforcement officer of the State of California, files this complaint

against Nishikawa Rubber Co. Ltd. (Defendant or "Nishikawa"), and alleges:


                                     NATURE OF ACTION


    1. Defendant and its co-conspirators conspired to suppress and eliminate competition by

       agreeing to rig bids for, and to fix, stabilize, and maintain the price of automotive Body

       Sealing Parts ("Body Sealing Parts"). These price-fixed parts were installed in

       automobiles purchased by Plaintiffs.


                                                  1
2. For the duration of the conspiracy, from at least as early as January 2000 and continuing

   until at least September 2012, the exact dates being unknown to Plaintiffs, Defendant's

   actions resulted in fixing, stabilizing, and maintaining prices for Body Sealing Parts. Due

   to Defendant's unlawful conduct, the State of California and its state agencies were

   deprived of open and fair competition when purchasing Body Sealing Parts and paid

   higher-than-competitive prices for such parts and for automobiles installed with them.

3. Competition authorities in the United States, the European Union, and Japan have been

   investigating a number of conspiracies involving automotive parts since at least February

   2010. On July 20, 2016, the United States Department of Justice announced that

   Nishikawa Co., Ltd. agreed to pay a criminal fine of $130 million for its role in a

   conspiracy to rig bids for, and to fix, stabilize, and maintain the prices of Body Sealing

   Parts.

4. Defendant and its co-conspirators affected millions of dollars of commerce. The State of

   California, California businesses, and consumers suffered antitrust injury to their business

   or property due to Defendant's conspiracy to suppress and eliminate competition by

   agreeing to rig bids for, and to fix, stabilize, and maintain prices and artificially inflate

   prices for Body Sealing Parts during the duration of the conspiracy.


                             JURISDICTION AND VENUE


5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

   and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

   the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15

   U.S.C. § 1), as well as sections 16720 and 17200 et seq. of the California Business and

   Professions Code.

                                              2
6. This Court has original jurisdiction over the subject matter of all causes of action alleged

   in this Complaint pursuant to 28 U.S.C. §§ 1331 and 1337. This Court has subject matter

   jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs'

   state law claims are so related to the federal question claims that they form part of the

   same case or controversy that would ordinarily be tried in one judicial proceeding.

7. Venue is proper in the United States District Court, Eastern District of Michigan,

   pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.

   Defendant transacts business in the United States, including in this district, committed an

   illegal act, or are found in this district, and a substantial part of the events giving rise to

   the claims arose in this district.


                                          PARTIES


                                          Plaintiffs


8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

    enjoin Defendant from the violations alleged herein.

9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

    including California state agencies, for damages, civil penalties, injunctive, and equitable

    relief.

10. The Attorney General of California is the chief legal officer of the State of California and

    the enforcement authority of sections 16720 and 17200 et seq. of the California Business

    and Professions Code, and is authorized to file Counts II, III, and IV. As California's

    chief law enforcement officer, the Attorney General enforces California' s antitrust laws,

    including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney



                                               3
   General is specifically authorized to obtain injunctive and other equitable relief,

   restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

   practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                        Defendant


11. Defendant Nishikawa Rubber Co., Ltd. is a Japanese corporation with its principal place

   of business in Hiroshima, Japan.


                              Co-Conspirators and Agents


12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

   named as defendants in this lawsuit, and individuals, the identities of which are presently

   unknown, have participated as co-conspirators with the Defendant in the offenses alleged

   in this Complaint, and have performed acts and made statements in furtherance of the

   conspiracy or in furtherance of the anticompetitive conduct.

13. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

   conspirators with Defendan~ in the alleged offenses as Defendant.

14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

   that the corporation engaged in the act, deed, or transaction by or through its officers,

   directors, agents, employees, or representatives while they were actively engaged in the

   management, direction, control, or transaction of the corporation's business or affairs.

15. Defendant is also liable for acts of companies it acquired through mergers or acquisitions

   which are done in furtherance of the alleged conspiracy.




                                              4
16. The Defendant named herein acted as the agent or joint venture of or for the other co-

   conspirators with respect to the acts, violations, and common course of conduct alleged

   herein.


                             FACTUAL ALLEGATIONS


17. Defendant engaged in the business of manufacturing and selling Body Sealing Parts to

   automobile manufacturers for installation in vehicles manufactured and sold in the United

   States and elsewhere. Body Sealing Parts consist of body-side opening seals, door-side

   opening seals, door-side weather-stripping, glass-run channels, trunk lids, and other

   smaller seals. Body Sealing Parts are installed into automobiles to keep the interior dry

   from rain and free from wind and exterior noises.

18. During the period of conspiracy, Defendant manufactured Body Sealing Parts (a) in the

   United States for installation in vehic;:les manufactured and sold in the United States, (b)

   in Japan and elsewhere for export to the United States and installation in vehicles

   manufactured and sold in the United States, and/or (c) in Japan for installation in vehicles

   manufactured in Japan for export to and sale in the United States.

19. Automobile manufacturers issue Requests for Quotation ("RFQs") to automotive parts

   suppliers on a model-by-model basis when they purchase Body Sealing Parts.

   Automotive parts suppliers, including Defendant, submit quotations to automobile

   manufacturers in response to RFQs . The winning bidder supplies parts to the automobile

   manufacturers for the lifespan of the car model, usually lasting four to six years. The

   bidding process for a certain car model starts approximately three years prior to the start

   of production.



                                             s
20. Defendant has sold Body Sealing Parts to multiple automobile manufacturers which

   installed them in automobiles made and sold in the United States.


                 Structural Characteristics of the Automotive Parts Market


21. The structural characteristics of the automotive parts market are conducive to a price-

   fixing agreement, and have made collusion particularly attractive in this market. These

   characteristics include high barriers to entry and inelastic demand.

22. There are substantial barriers to entry in the market for Body Sealing Parts. It would

   require substantial initial costs associated with manufacturing plants and equipment,

   energy, transportation, distribution infrastructure, skilled labor, and long standing

   relationships with customers. These costs are considered high barriers to entry thereby

   making market entry more difficult if not altogether precluding it.

23. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra~

   competitive prices. High barriers to entry also facilitate the maintenance of collusion

   since incumbents do not face the risk of new entrants engaging in price competition.

24. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

   to changes in the price. Demand for a certain product is "inelastic" when an increase in

   price of the product creates only a small change in the quantity demanded of that product.

    Consumers of the product whose demand is inelastic would continue to buy it despite a

   pnce increase.

25. When customers are not sensitive to a price increase, a cartel can increase price and

    maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

    prices with relatively stable demand and increase profit.



                                             6
                                 Government Investigations


26. The United States Department of Justice ("Department of Justice"), as well as authorities

   in the European Union and Japan, started global, industry-wide investigations into

   possible violations of the antitrust laws in the auto parts industry in 2010. The complete

   scope of the investigations is unknown.

27. The Department of Justice publicly announced aspects of the investigation when FBI

   agents raided the offices and factories of suspected companies. Since the raids, the

   investigation has continued to this date. So far 46 companies have been convicted and

   collective fines total more than $2.9 billion.

28. On July 19, 2016, Nishikawa Rubber Co., Ltd. entered into a plea agreement with the

   United States Department of Justice and plead guilty to one count for violating Section 1

   of the Sherman Act (15 U.S.C. §1) by conspiring to restrain trade. It also agreed to pay a

   $130 million criminal fine. According to that charge, Nishikawa Rubber Co., Ltd. and its

   co-conspirators engaged in a conspiracy, by agreeing during meetings and conversations,

   to allocate markets, to rig bids for, and to fix, stabilize and maintain the prices of Body

   Sealing Parts it sold to Honda Motor Company, Ltd., Toyota Motor Company, and Fuji

   Heavy Industries, Ltd. and to certain of their subsidiaries and affiliates in the United

   States and elsewhere.

29. In furtherance of the conspiracy, Defendant engaged in discussions and attended

   meetings with co-conspirators involved in the manufacture and sale of Body Sealing

   Parts. During such meetings, Defendant and co-conspirators agreed to (a) allocate the

   supply of Body Sealing Parts sold to automobile manufacturers; (b) rig bids quoted to

    automobile manufacturers for such parts; and (c) fix, stabilize, and maintain their prices.


                                              7
                                   Trade and Commerce


30. During the period of conspiracy, Defendant and its co-conspirators sold Body Sealing

   Parts to automobile manufacturers located in various states in the United States in a

   continuous and uninterrupted flow of interstate and foreign trade and commerce. In

   addition, equipment and supplies necessary to the production and distribution of Body

   Sealing Parts sold by Defendant and its co-conspirators, as well as payments for such

   parts sold by Defendant and its co-conspirators, traveled in interstate and foreign trade

   and commerce.

31. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

   volume of vehicles containing Body Sealing Parts manufactured by Defendant and its co-

   conspirators were sold to California state agencies, California businesses, and California

   consumers.

32. The anticompetitive act was intentionally directed at the United States market for Body

   Sealing Parts because Defendant and its co-conspirators intentionally sold them to

   automobile manufacturers which in tum sold vehicles in the United States and in the

   State of California. The business activities of Defendant and its co-conspirators in

   connection with the production and sale of Body Sealing Parts that were the subject of

   this conspiracy were within the flow of, and substantially affected, interstate and foreign

   trade and commerce.


                     The Pass-Through of Overcharges to Consumers


33. Defendant and its co-conspirators' conspiracy to fix, stabilize, and maintain the price of

   Body Sealing Parts at artificial levels resulted in harm to Plaintiffs because it resulted in



                                              8
   Plaintiffs paying higher prices for such parts and automobiles installed with them than

   they would have paid in the absence of the conspiracy. The entire overcharge at issue

   was passed onto the State of California.


                                  Fraudulent Concealment


34. Throughout the period of conspiracy, Defendant and co-conspirators affirmatively and

   fraudulently concealed their unlawful conduct from Plaintiffs.

35. Even though Plaintiffs exercised reasonable diligence, they could not discover the

   violations of law alleged in this Complaint until long after the commencement of the

   conspiracy.

36. The Department of Justice began investigation into conspiracies in the auto part industry

   as early as 2010, but the complete scope of products and companies involved in the

   conspiracies has not been disclosed to the public yet.

37. Defendant's participation in the conspiracy and its conduct in furtherance of the goals of

   the conspiracy were not publicly known until the Department of Justice announced the

   indictment of three executives affiliated with Defendant on or about October 8, 2015.

   Subsequently, the Department of Justice announced the plea agreement with Defendant

   Nishikawa Rubber Co., Ltd. on or about July 20, 2016.

38. Plaintiffs could not have discovered the violations earlier than that time because

   Defendant and co-conspirators conducted their conspiracy in secret, concealed the nature

   of their unlawful conduct and acts in furtherance of the goals of the conspiracy, and

   fraudulently concealed their activities through various means and methods designed to

   avoid detection.



                                              9
39. Defendant and co-conspirators successfully and affirmatively concealed the nature of

   their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the

   following respects:

       a. By agreeing among themselves to meet at locations where the conspiracy was less

           likely to be detected;

       b. By agreeing among themselves to engage in an illegal bid-rigging and price-

           fixing conspiracy, which is by its nature self-concealing; and

       c. By agreeing among themselves to keep the existence of the conspiracy secret,

           including the usage of secret code names.

40. Plaintiffs had no knowledge of the alleged conspiracy or of any facts or information that

   might have led to the discovery of the conspiracy in the exercise of reasonable diligence,

   at least prior to July 20, 2016, when the Department of Justice announced the plea

   agreement with Nishikawa Rubber Co., Ltd.

41. Defendant and its co-conspirators' effective, affirmative, and fraudulent concealment

   effectively prevented timely detection by Plaintiffs, and was a substantial factor in

   causing Plaintiffs' harm.


                                            Injury


42. But for Defendant and its co-conspirators' anticompetitive acts, Plaintiffs would have

   been able to purchase automobiles that incorporated Body Sealing Parts at lower prices or

   at prices that were determined by free and open competition.

43 . Defendant and its co-conspirators' unlawful activities took place within interstate and

   foreign trade and commerce, and had direct, substantial, and reasonably foreseeable ·

   effect on United States and California commerce.

                                             10
44. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

   Plaintiffs were not able to purchase Body Sealing Parts and automobiles installed with

   them at prices that were determined by free and open competition. Consequently,

   Plaintiffs have been injured because they paid more than they would have paid in a free

   and open competitive market. There is a domestic injury that is concrete, quantifiable,

   and directly traceable back to the Defendant and its co-conspirators' anticompetitive

   conduct.

45. As Plaintiffs paid more than what they would have paid absent the conspiracy, Defendant

   and its co-conspirators' conduct has resulted in dead weight loss to the economy of the

   State of California, including reduced output, higher prices, and reduction in consumer

   welfare.

46. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

   Defendant and its co-conspirators benefitted unjustly from the supra-competitive and

   artificially inflated prices. The unjust financial profits on the sale of Body Sealing Parts

   resulted from their illegal and anticompetitive conduct.


                                VIOLATIONS ALLEGED

                                           Count I

                         (Violation of Section 1 of the Sherman Act)

4 7. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

48. Defendant and its co-conspirators engaged in a conspiracy which unreasonably restrained

    the trade or commerce among the several States and with foreign nations; thus, their


                                              11
   conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of California is

   entitled to reliefresulting from the Defendant's conduct.

49. Defendant and its co-conspirators entered into a continuing agreement, understanding,

   and conspiracy to raise, fix, maintain, and stabilize prices charged for Body Sealing Parts

   during the period of conspiracy.

50. Defendant' s unlawful conduct in furtherance of the conspiracy was intentionally directed

   at the United States market for Body Sealing Parts and had a substantial and foreseeable

   effect on interstate commerce by raising and fixing prices of such parts in the United

   States.

51. The State of California has been injured by being forced to pay artificially inflated prices

   for Body Sealing Parts and automobiles installed with such parts than they would have

   paid in the absence of the conspiracy.

52. As a direct and proximate result of Defendant's conduct, Plaintiffs have been harmed and

   will continu~ to be damaged by being forced to pay supra-competitive prices that they

   would not have paid in the absence of the Defendant's conduct.

53 . The alleged contract, combination, or conspiracy is a per se violation of the federal

   antitrust laws.

54. Unless permanently restrained and enjoined, Defendant will continue to unreasonably

   restrain fair and open competition for Body Sealing Parts. Plaintiffs are entitled to an

   injunction against Defendant to prevent and restrain the violations alleged herein.


                                          Count II


   (Violation of the Cartwright Act, Business & Professions Code Section 16720)



                                             12
55. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

   force, and effect.

56. Beginning in at least as early as January 2000 and continuing thereafter at least until

   September 2012, Defendant and its co-conspirators entered into and engaged in a

   continuing unlawful trust for the purpose of unreasonably restraining trade in violation of

   California Business and Professional Code section 16720.

57. Defendant and its co-conspirators violated California Business and Professional Code

    section 16720 by forming a continuing unlawful trust and arranging a concerted action

   among Defendant and its co-conspirators in order to fix, raise, maintain and stabilize

   prices of Body Sealing Parts.

58. In furtherance of the goals of the conspiracy, Defendant and its co-conspirators conspired

    to:

          a. fix, raise, maintain, and stabilize the price of Body Sealing Parts;

          b. submit rigged bids for the award of Body Sealing Parts contracts for automobile

             manufacturers; and

          c. allocate markets for Body Sealing Parts amongst themselves.

59. The combination and conspiracy alleged herein has had, inter alia, the following effects:

          a. price competition in the sale of Body Sealing Parts has been restrained,

             suppressed, and/or eliminated in the State of California;

          b. prices for Body Sealing Parts sold by Defendant and its co-conspirators have

             been fixed, raised, maintained, and stabilized at artificially high and non-

             competitive levels in the State of California; and



                                              13
           c. Plaintiffs who purchased automobiles installed with price-fixed Body Sealing

               Parts have been deprived of the benefit of free and open competition.

 60. As a direct and proximate result of Defendant and its co-conspirators' unlawful conduct,

     Plaintiffs were injured in their business and property because they paid more for Body

     Sealing Parts and automobiles installed with such price-fixed parts than they would have

     paid in the absence of Defendant's and its co-conspirators' unlawful conduct. As a result

     of Defendant's and its co-conspirators' violation of section 16720 of the California

     Business and Professions Code, Plaintiffs bring this claim pursuant to section 16750(c)

     and seek treble damages and the costs of suit, including reasonable attorneys' fees,

     pursuant to section 16750(a) of the California Business and Professions Code. The

     California Attorney General is entitled to fines and civil penalties to the maximum extent

     permitted by law under California Business and Professions Code section 16755. The

     California Attorney General may also obtain injunctive relief under California Business

     and Professions Code section 16754.5.


                                           Count III


(Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


  61. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

     allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

     force, and effect.

  62. Beginning in at least as early January 2000 and continuing thereafter until at least

      September 2012, Defendant and its co-conspirators committed acts of unfair competition,

     as defined by sections 17200, et seq., of the California Business and Professions Code.



                                               14
63. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendant and

   its co-conspirators, as alleged herein, constituted a common continuing conduct of unfair

   competition including unfair, unlawful and fraudulent business practices within the

   meaning of section 17200, et seq. , of the California Business and Professions Code,

   including, but not limited to, the following:

         a. The violations of section 16720, et seq., of the California Business and

             Professions Code, set forth above, constitute unlawful acts within the meaning

             of section 17200 of the California Business and Professions Code;

         b. Defendant' s acts, omissions, misrepresentations, practices, and nondisclosures,

             as described above, whether or not in violation of section 16720, et seq., of the

             California Business and Professions Code, and whether or not concerted or

             independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

         c. Defendant's acts and practices are unfair to consumers of Body Sealing Parts

             and of automobiles installed with price-fixed parts in the State of California,

             within the meaning of section 17200 of the California Business and Professions

             Code;

         d. Defendant's acts and practices are fraudulent or deceptive within the meaning of

             section 17200 of the California Business and Professions Code; and

         e. Defendant's actions to solicit others to join the conspiracy to suppress and

             eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

             maintain prices and/or artificially inflate prices for Body Sealing Parts, whether

             successful or not, are unfair business practices within the meaning of section

             17200, et seq. , of the California Business and Professions Code.



                                             15
64. The unlawful and unfair business practices of Defendant and its co-conspirators caused

   Plaintiffs to pay supra-competitive and artificially inflated prices for Body Sealing Parts

   and automobiles installed with such parts. Plaintiffs were injured in their business and

   property because they paid more than they would have paid in the absence of Defendant

   and its co-conspirators' unlawful conduct.

65. The California Attorney General is entitled to recover civil penalties for the violations

   alleged in this Complaint not to exceed $2,500 for each violation of California Business

   and Professions Code section 17206.


                                         Count IV


                                    Unjust Enrichment


66. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

   force, and effect.

67. Plaintiffs were deprived of economic benefit because Defendant and its co-conspirators'

   anticompetitive conduct created supra-competitive and artificially inflated prices for

    Body Sealing Parts.

68. Defendant and its co-conspirators enjoyed unjust financial profits which were derived

    from unlawful overcharges and monopoly profits. Their financial profits are

    economically traceable to overpayments for Body Sealing Parts by Plaintiffs.

69. The supra-competitive and artificially inflated price for Body Sealing Parts, and unlawful

    monopoly profits enjoyed by Defendant and its co-conspirators are a direct and proximate

    result of Defendant and its co-conspirators' unlawful practices.



                                              16
70. It would lead to injustice if Defendant and its co-conspirators could retain any of the

   unlawful financial profits that are a direct and proximate result of their engagement in

   unlawful, unfair, and fraudulent conduct.

71. As alleged in this Complaint, Defendant and its co-conspirators have been unjustly

   enriched as a result of their wrongful conduct and by Defendant and its co-conspirators'

   unfair competition. Plaintiffs are accordingly entitled to equitable relief including

   restitution and/or disgorgement of all revenues, earnings, profits, compensation and

   benefits which may have been obtained by Defendant and its co-conspirators'

   engagement in unlawful, unfair, and fraudulent conduct.

72. As alleged in this Complaint, Defendant and its co-conspirators have been unjustly

    enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

    and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

    entitled to an injunction against Defendant in order to restrain the violations alleged

    herein and to equitable relief which includes restitution of any money or property which

    may have been acquired by means of Defendant's and its co-conspirators' unfair and

    anticompetitive conduct. Plaintiffs are also entitled to civil penalties to the maximum

    extent permitted by law pursuant to section 17206, et seq., of the California Business and

    Professions Code.


                                     Prayer for Relief


73. Accordingly, Plaintiffs request that this Court:

          a. Adjudge and decree that Defendant violated the Sherman Act (15 U.S.C. §1);

          b. Adjudge and decree that Defendant's contract, conspiracy, or combination

             constitutes an illegal and unreasonable restraint of trade in violation of the

                                              17
     Cartwright Act, section 16720, et seq., of the California Business and

     Professions Code;

c. Adjudge and decree that Defendant' s contract, conspiracy, or combination

     violates the Unfair Competition Law, section 17200, et seq., of the California

     Business and Professions Code;

d. Award to Plaintiffs the maximum amount permitted under the relevant federal

     antitrust law;

e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant

     to section 16750, et seq., of the California Business and Professions Code;

f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

     of the State of California) resulting from Defendant's illegal activities;

g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

     Defendant as a result of its acts of unjust enrichment, or any acts in violation of

     federal and state antitrust or consumer protection statutes and laws, including

     section 17200, et seq., of the California Business and Professions Code;

h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

     awarded at the highest legal rate from and after the date of service of the initial

     complaint in this action;

1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

     California Business and Professions Code for each violation of California

     Business and Professions Code section 17200, et seq., as set forth in this

     Complaint;




                                     18
         J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

              the California Business and Professions Code for each violation of California

              Business and Professions Code section 17200, et seq. , as set forth in this

              Complaint;

         k. Enjoin and restrain, pursuant to federal and state law, Defendant, its affiliates,

              assignees, subsidiaries, successors, and transferees, and their officers, directors,

              partners, agents and employees, and all other persons acting or claiming to act

              on their behalf or in concert with them, from continuing to engage in any

              anticompetitive conduct and from adopting in the future any practice, plan,

              program, or device having a similar purpose or effect to the anticompetitive

              actions set forth above;

         1.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

         m. Order other legal and equitable relief as it may deem just and proper, including

              such other relief as the Court may deem just and proper to redress, and prevent

              recurrence of, the alleged violation in order to dissipate the anticompetitive

              effects of Defendant's violations, and to restore competition.


                                     Jury Trial Demanded


74. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

   which are triable as a matter of right to a jury.




                                              19
Dated: June 26, 2020        XAVIER BECERRA
                            Attorney General of California

                            Isl Anik Banerjee
                            KATHLEEN E. FOOTE
                            Senior Assistant Attorney General
                            WINSTON H. CHEN
                            ANIK BANERJEE
                            CA State Bar No. 236960
                            Deputy Attorneys General
                            300 South Spring Street, Suite 1702
                            Los Angeles, CA 90013
                            Tel: (213) 269-6058
                             Anik.Banerj ee@doj.ca. gov
                            Attorneys for Plaintiffs




                       20
